DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Double Patenting rejection regarding to claims 1 and 9 is maintained and not repeated herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (hereinafter Tanaka) US 2013/0275514 in view of Novak et al. (hereinafter Novak)  US  and Morgenstern et al. (Morgenstern) US 2005/0234781A1
In regard to Claim 1, Tanaka disclose An information processing system, ([0027]) comprising: 
circuitry configured to: ([0174][0175] CPU)
acquire act information that indicates occurrence of a first act of a plurality of acts from a first user to a second user; (Fig. 5, [0075]-[0077] [0084]-[0089]  receives the behavior information to indicate the behaviors detected, the behaviors  could be from the first user to the second user, it can be detected, for example, from user1 A-> user 2 B) 
accumulate information associated with the first user, the second user, and a type of act of each of the plurality of acts in order of occurrence of the plurality of acts, (Fig. 5, [0072] [0075][0076] [0084]-[0089] [0118] [0167][0168]-[0172] store user information who carried out a behavior, user who influenced by the behavior, and category of the act,  and time of the behavior, etc.) wherein 
the first user performs the first act, and the second user is influenced by the first act; (Fig. 2, Fig. 5, [0034]-[0036] [0041]-[0042] [0072] [0075][0076] [0084]-[0089] [0118] [0167][0168]-[0172] the users carried out the behaviors, and further, for example user D who is influenced by the behavior of user A if degree of influence is high etc.)
determine a second act from the plurality of acts based on an influence of the second act on the first act and the influence of the second act on the first user; (Fig. 2, Fig. 4, 5, [0034]-[0036] [0041]-[0042] [0072] [0075][0076][0082]-[0089] [0118] [0167][0168]-[0172] the users carried out the behaviors, and further, influence of the behaviors of the users can be storied, and based on the degree of influence as in Fig. 5, the chart can be changed to the use 1 is D and the user 2 is A and based on the degree of influence and also the network graph between the users the action can be determined) 
control recordation of the first act in association with the second act based on the determined second act; (Fig. 4, Fig. 5, [0080] [0092][0097]-[0101] store the mutual information indicating connections between the users and corresponding behavior information based on the action with certain degree of influence) and
 trace associated acts of the plurality of acts in order from the first act, wherein the associated acts are traced based on information that indicates association between the plurality of acts; (Fig. 4, 5, [0072][0075] [0076][0082]-[0089] [0092][0097]-[0103] [0105] [0118] detect the behaviors of the users and indicating the connections between them and their behaviors based on the behavior information, user information and mutual information stored) 
But Tanaka fail to explicitly disclose “generate a control signal to notify the second user, wherein the control signal is generated based on inclusion of the third act in the associated acts of the plurality of acts, and the third act is performed by the second user; and control transmission of the generated control signal to a client device that corresponds to the second user.”
Novak disclose generate a control signal to notify the second user, wherein the control signal is generated based on inclusion of the third act in the associated acts of the plurality of acts; ([0029] [0053]-[0056][0063]-[0068] claim 1, notify the second user based on the influence change which is based on the user’s topics selected, such as the actions performed by the second party, etc.) 
and control transmission of the generated control signal to a client device that corresponds to the second user. ([0053]-[0056][0063]-[0068][0073] the notification related to the influence is sent to the second user based on the implementation)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Novak’s communicating the influence of the user into Tanaka’s invention as they are related to the same field endeavor of depicting influence of behavior of the user. The motivation to combine these arts, as proposed above, at least because Novak’s capability to sending notification about the influence value would help to provide more ways to determine the influence between the users to Tanaka’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that sending notification about the influence value would facilitate desired communication between the group of peoples.
But Tanaka and Novak fail to explicitly disclose “the notification indicates that the first act is a return, based on a third act performed by the second user prior to the first act, to the second user,”
Morgenstern disclose the notification indicates that the first act is a return, based on a third act performed by the second user prior to the first act, to the second user, ([0041][0079]-[0082]  first act is a reward after purchasing a product, from the first individual (retailor or word of mouth of the individual)  to the second individual based on the previous referring the product by the second individual )
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Morgenstern’s word of mouth selling via a communications into Novak and Tanaka’s invention as they are related to the same field endeavor of depicting influence of behavior of the user. The motivation to combine these arts, as proposed above, at least because Morgenstern’s capability of issuing a reward would help to provide more ways to determine the influence between the users to Novak and Tanaka’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that issuing a reward based on previous referring would promote e-commerce activities. 
In regard to Claim 2, Tanaka and Novak, Morgenstern disclose The information processing system according to claim 1, the rejection is incorporated herein.
Tanaka disclose wherein the circuitry is further configured to control recordation of the first act in association with the second act, and the second act is performed by a user different from the second user. (Fig. 4, 5, [0031]-[0034] [0041][0082][0083] [0092][0097]-[0101] [0137]-[0142] the behavior from the users are stored and the association between the behaviors between the users are stored too, mutual information, user information and behavior information)
In regard to Claim 3, Tanaka and Novak, Morgenstern disclose The information processing system according to claim 1, the rejection is incorporated herein.
Tanaka disclose wherein the second act is performed within a period of time after the first act. ([0084] [0119] [0130] action is performed within the determined action time) 
In regard to Claim 6, Tanaka and Novak, Morgenstern disclose The information processing system according to claim 1, the rejection is incorporated herein.
Tanaka disclose wherein at least one of the first act, the second act, or the third act is an act of kindness.  ([0080][0096] good behavior) 
In regard to Claim 7, Tanaka and Novak, Morgenstern disclose The information processing system according to claim 1, the rejection is incorporated herein.
Tanaka disclose wherein at least one of the first act, the second act, or the third act is a word-of-mouth act. ([0080][0096] good behavior, the type of action is implementation dependent which is not an invention) 
In regard to Claim 8, Tanaka and Novak, Morgenstern disclose The information processing system according to claim 1, the rejection is incorporated herein.
Tanaka disclose wherein the acquired act information includes a date and a time of occurrence of the first act. (Fig. 2, [0076]-[0077] date and time of the action of the user)
In regard to claim 9, claim 9 is a method claim corresponding to the system claim above 1 and, therefore, is rejected for the same reasons set forth in the rejections of claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (hereinafter Tanaka) US 2013/0275514 and Novak et al. (hereinafter Novak)  US 2014/0019539, Morgenstern et al. (Morgenstern) US 2005/0234781A1 as applied to claim 1, further in view of Mahdian et al. (Mahdian) US 2011/0055132 A1
In regard to Claim 4, Tanaka and Novak, Morgenstern disclose The information processing system according to claim 1, the rejection is incorporated herein.
Tanaka disclose wherein the circuitry is further configured to generate graph data that indicates each user of the first user and the second user by a corresponding icon of a plurality of icons, (Fig. 7, [0096]- [0106] generate graph to indicate relationship between the users with icons) 
But Tanaka and Novak, Morgenstern fail to explicitly disclose “and an execution direction of each of the plurality of acts is expressed by an arrow that connects the plurality of icons in the graph data.”
Mahdian disclose and an execution direction of each of the plurality of acts is expressed by an arrow that connects the plurality of icons in the graph data.  (Fig. 1, 2, [0007] [0032]-[0037][0038-[0045] using arrows to connecting the icons and indicating action of direction)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Mahdian’s social graph into Morgenstern, Novak and Tanaka’s invention as they are related to the same field endeavor of depicting influence of behavior of the user. The motivation to combine these arts, as proposed above, at least because Mahdian’s directed social graph would help to provide more indications to describe relationship to Morgenstern, Novak and Tanaka’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying directed social graph would facilitate social interactions between the group of peoples. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (hereinafter Tanaka) US 2013/0275514 and Novak et al. (hereinafter Novak)  US 2014/0019539, Morgenstern et al. (Morgenstern) US 2005/0234781A1 as applied to claim 1, further in view of Hull et al. (hereinafter Hull) US 2016/0021153
In regard to Claim 5, Tanaka and Novak, Morgenstern disclose The information processing system according to claim 1, the rejection is incorporated herein.
Tanaka disclose wherein the circuitry is further configured to: acquire position information associated with each of the plurality of acts; (Fig. 5, [0075]-[0077] receives the behavior information to indicate the behavior detected, if the behavior is from the first user to the second user and the place the behavior happened, it can be detected)
But Tanaka and Novak, Morgenstern fail to explicitly disclose “and generate graph data based on the acquired position information, wherein the graph data includes an icon that indicates the first user along with a position of the first act on a map.”
Hull disclose and generate graph data based on the acquired position information, wherein the graph data includes an icon that indicates the first user along with a position of the first act on a map. (Fig. 8-10, [0042] [0045][0050][0051] display graph data with icons representing user and location information indicating the place of the act happened) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Hull’s social media utilizing navigation into Morgenstern, Novak and Tanaka’s invention as they are related to the same field endeavor of depicting influence of behavior of the user. The motivation to combine these arts, as proposed above, at least because Hull’s capability to presenting user data on a map would help to provide more indications to describe relationship to Morgenstern, Novak and Tanaka’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that presenting user data on a map would facilitate social interactions between the group of peoples. 

Response to Arguments
Applicant’s arguments with respect to claims 1-9 filed on 7/28/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20100115419 A1 	2010-05-06 		Mizuno et al.
Mizuno et. al. disclose a gratitude providing system is configured to present gratitude expressed as visual value information (chao) to the other user (gratitude presentee) who has given a moved or kind act. The gratitude providing system specifies attribute items (job) owned by the user of the gratitude presentee; transmits predetermined chao determined by the user from a communication terminal device; stores the chao, which a user eventually has owned, at a chao passbook in connection with the job owned by the user; sets each user job level in accordance with each user job recorded and held at the chao passbook and each user chao quantity or a presenting frequency, and publicly discloses this set job level of the user through a communication network… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143